        Case 1:18-cv-11924-FDS Document 68-1 Filed 07/24/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
          Plaintiff                  )
                                     )
V                                    )  Civil Action No. 1:18-CV-11924-FDS
                                     )
WILMINGTON SAVINGS FUND              )
SOCIETY FSB, CHRISTIANA              )  Judge Saylor
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
           Defendant                 )
___________________________________ )


                                CERTIFICATE OF SERVICE

       I, Deborrah M. Dorman, certify that Plaintiff’s Notice of Appeal was filed today, July 24,

2019, through the ECF system and copies will be sent electronically to the registered participants

as identified on the Notice of Electronic Filing (NEF).



July 24, 2019                                        Respectfully submitted,



                                                     “/s/”Deborrah M. Dorman
                                                     Deborrah M. Dorman, Esq. (BBO #63729)
                                                     Law Office of Deborrah M. Dorman
                                                     Post Office Box 944
                                                     Tisbury, MA 02568
                                                     (774) 563-0040
                                                     dormandmd@aol.com
